UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                             :
                                                      :   ORDER
v.                                                    :
                                                      :   14 CR 420 (VB)
RICKY PATRICK HESTER,                                 :
                           Defendant.                 :
------------------------------------------------------x

      By Order dated May 25, 2021, the Court directed defense counsel to file a reply to the
government’s opposition by June 4, 2021, limited to the following questions:

         1.   Did Hester have, and recover from, COVID-19 in June 2020 at FCI Elkton?

         2. Has Hester been fully vaccinated?

         3. If Hester has not been fully vaccinated, is that because he refused the second dose of
            the vaccine or because of some other reason?

         4. If Hester did refuse the second dose of the vaccine, why did he do so?

Defense counsel has not yet complied with this Order. He is directed to do so by no later than
June 15, 2021.

        The ECF docket reflects that Mr. Ser’s appearance in this case was terminated on March
14, 2014. Therefore, it is possible he did not receive a notification of electronic filing of the
Court’s Order of May 25, 2021. Accordingly, the Court will email this Order to Mr. Ser. Mr.
Ser is directed to immediately file his updated appearance on the ECF docket.

Dated: June 8, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
